DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 objected to because of the following informalities:  Claim status designation for claim 7 is indicated in line 1 as being “Previously presented”, however, lines 13-15 thereof, have amendments therein, thus correct identifier should read “currently amended”.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee Chang Woo (KR 20140133286, hereinafter referred to as “Woo”), in view of Morrill (US 20160107312, hereinafter referred to as “Morrill”), and in further view of Ponamgi (US 20160140259, hereinafter referred to as “Ponamgi”), and in further view of Gelfman (US 5551545, hereinafter referred to as “Gelfman”), and in further view of Pedut (US 20150331200, hereinafter referred to as “Pedut”), and in further view of Kewitsch WO 2016099831, hereinafter referred to as “Kewitsch”), and in further view of Xu (CN 103427371, hereinafter referred to as “Xu”). 
Regarding claim 7, Woo alone fails to disclose an automated system including a controller with an interconnect placement algorithm for installing an additional fiber optic interconnect between a pair of ports on different network devices. However, Woo, Morrill, Ponamgi, and Pedut, combined teach the following: an automated system including a controller with an interconnect placement algorithm for installing an additional fiber optic interconnect between a pair of ports on different network devices (Woo: abstract, line 1. Fig. 2, robot system for cable installation 100, for laying cables 20, Morrill: [0070] lines 1-12, [0081] lines 16-17: transmission medium include fiber optics, Fig. 2, hardware management robot 320, equipment racks 210a, 210b; Ponamgi: abstract: minimize cable length between different populated racks; Fig. 9 box 903, [0025], algorithm is described for CAP tool 220 from [0034] to [0085]; [0145] lines 1-10; Pedut: Figure 1E, connectors 160 at two ends of patch cord 80; Figure 1E, patch panels 70 has several receiving ports).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Woo and Morrill based on the rationales that because Woo does not describe the usage environment for the robotic cable installation system for cable tray, whereas, Morrill describes the usage environment of data center and server farm using various automation systems in significant details, and because Morrill provides large number of information on many aspects designed for the total solution of server farm equipment or data center automation, see [0075], [0064], [0070],  thus Morrill improve upon Woo for teachings relating to working in a data center environment.
Furthermore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Woo and Morrill using Ponamgi based on the rationales that Ponamgi expressly teaches of optimization algorithms to simplify cable routing and calculating and optimizing cable length in [0028]-[0029], which are very important to save money, since HPC cables are often priced based on length, thus reducing lengths thereof lowers overall system cost, and Ponamgi in [0034] to [0085] explains in significant details regarding the operation of the CAP tool 220, which Woo and Morrill both lack.
Furthermore, Morrill teaches wherein the interconnects lie substantially within a network of suspended cable 5tray segments and said network of cable trays having multiple potential pathways between said pair of ports (Fig. 2, track 225; [0090] last 5 lines: tracks include grooves in ceiling, guided path, and [0088]; tracks may be secured to ceiling in [0039]; [0043] line 23: track may be tree-branch structures; [0012] lines 7-10: track junctions joining a main segment to second segment of track); 
In addition, Morrill and Ponamgi, in combination, teach said system comprising: the controller tracking and storing locations of pre-existing interconnects within said network of cable trays to ascertain a fill ratio in each tray segment (Morrill: Fig. 1, hardware management controller 105; Fig. 6, application program 635 in working memory 625; [0080] and [0076];  Ponamgi: abstract: minimize cable length between different populated racks; Fig. 9 box 903, [0025], algorithm is described for CAP tool 220 from [0034] to [0085], including [0078]: cable length; [0145] lines 1-10).
Furthermore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify using Gelfman since ability to manage such long cables without being tangled (see col. 1, lines 13-25 of Gelfman), and to have wounded up cable be configured and managed in a cable storage reel under proper tension using sensors, while realizing benefits as taught expressly in col. 14, lines 34-64 in Gelfman are obvious motivations and suggestions to adopt Gelfman, in view that fiber optic cables typically are available and used in very high length quantity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify using Pedut based on the rationale that Pedut offers a turnkey or complete system for a fully automated robotic fiber optic cable patch cord switching management.  By adopting Pedut, a much simpler robotic unit 107 without fiber tensioning, and ability to perform patch cord switching without requiring to handle individual patch cord fibers under tension as described in details in [0050] of Pedut can be achieved.
However, Woo, Morrill, Ponamgi, and Pedut, singular or in any combination, fails to disclose, teach or suggest: wherein the controller is programmed to compute an 10optimal path to route an additional interconnect between the pair of ports and distribute excess interconnect length and further calculate a minimum length of the interconnect;
However, Xu teach the following: wherein the controller is programmed to compute an 10optimal path to route an additional interconnect between the pair of ports and distribute excess interconnect length and further calculate a minimum length of the interconnect (Xu: abstract: cable routing optimization using Dijkstra algorithm to obtain the shortest path, English translation copy at page 5, lines 1-5);
Furthermore, Woo, Gelfman and Kewitsch combined teach the following: cable laying robot constructed 15and adapted to deploy the interconnect (Woo: abstract, line 1. Fig. 2, robot system for cable installation 100, for laying cables 20) along a reciprocating path within the cable tray (Gelfman: Fig. 7, reciprocating flaker assembly / cable guide 66), a spatial period of the path selected to accommodate an excess length of interconnect exceeding said minimum length, thereby distributing excess length of the interconnect along 20the cable tray segments (Kewitsch: Figs 11A and 12, the interconnect / fibers 54 excess length is accommodated and distributed along length of fiber tray assembly 106 in a serpentine manner (with a spatial period of path)); and an interconnect cassette receiver constructed and adapted to load the interconnect, packaged initially on a cassette, into the cable laying robot, wherein the interconnect is selected to have at least said minimum length (Kewitsch: [para 58] take-up cable cassette reel 41 adapted to load output fiber 52; Fig. 1A, robotic fiber optic cross-connect system). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Woo, Gelfman, Xu and Kewitsch based on the following rationales: Xu teaches cable routing optimization,  meanwhile, referring to Ponamgi, which expressly teaches of optimization algorithms to simplify cable routing and calculating and optimizing cable length in [0028]-[0029], which are very important to save money, since HPC cables are often priced based on length, thus reducing lengths thereof lowers overall system cost, and thus the detailed description of the cable routing optimization using Dijkstra algorithm to obtain the shortest path of Xu should be considered.  Because Kewitsch teaches of an effective cable management system using multiple take-up reels to wind/unwind the cable during cross-connection usages, thus it is logical for one of ordinary skill in the art to be motivated to adopt features taken from Kewitsch because fiber optic cables typically are available and used in very high length quantity, thus the ability to manage such long cables without being tangled (see col. 1, lines 13-25 of Gelfman), and to have wounded up cable be configured and managed in a cable take-up reel under proper tension is beneficial. Furthermore, rationale and motivation to combine Gelfman was previously discussed above, thereby omitted for brevity.

Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee Chang Woo (KR 20140133286, hereinafter referred to as “Woo”), in view of Morrill (US 20160107312, hereinafter referred to as “Morrill”), and in further view of Ponamgi (US 20160140259, hereinafter referred to as “Ponamgi”), and in further view of Gelfman (US 5551545, hereinafter referred to as “Gelfman”), and in further view of Pedut (US 20150331200, hereinafter referred to as “Pedut”), and in further view of Kewitsch WO 2016099831, hereinafter referred to as “Kewitsch”), and in further view of Xu (CN 103427371, hereinafter referred to as “Xu”), and in further view of Makrides-Saravanos (US 20100329621, hereinafter referred to as “Makrides-Saravanos”). 

Regarding claim 8, Woo, Morrill, Ponamgi, and Pedut, Xu, Gelfman, and Kewitsch, singularly or in combination, fails to disclose, teach or suggest  wherein the interconnect is laid in said cable tray with a substantially sinusoidal pattern whose amplitude and period are determined by an algorithmApplication No. TBDDocket 4036-0008     Page 7 of 10residing on said controller to uniformly distribute the excess length of interconnect along the cable tray.  
However, Ponamgi, Xu and Makrides-Saravanos, in combination, teach the following: wherein the interconnect is laid in said cable tray with a substantially sinusoidal pattern whose amplitude and period are determined by an algorithmApplication No. TBDDocket 4036-0008     Page 7 of 10residing on said controller to uniformly distribute the excess length of interconnect along the cable tray (Ponamgi:  abstract: minimize cable length between different populated racks; Fig. 9 box 903, [0025], algorithm is described for CAP tool 220 from [0034] to [0085], including [0078]; Xu: abstract: cable routing optimization using Dijkstra algorithm to obtain the shortest path, English translation copy at page 5, lines 1-5; Makrides-Saravanos;  Figs 1 and 4A, 4B, fiber optic cable 12 is arranged and laid in a sinusoidal or serpentine or oscillatory pattern in a (tray-like) slack storage module 10, adjacent loops of the sinusoidal  pattern of the cable 12 has repeating amplitude and period; alternatively, referring to [0045] lines 7-9: slack storage module 10 can be installed in a fiber optical cable tray). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Ponamgi, Xu and Makrides-Saravanos based on the rationale as discussed in Makrides-Saravanos in [0007] that the serpentine or sinusoidal pattern/configuration of the stored cable help to effectively manage the slack of fiber optic cables in the data center, so as to facilitate future interconnection cable length changes. 

Regarding claim 11, Woo, Morrill, Ponamgi, and Pedut, Xu, Gelfman, and Kewitsch, singularly or in combination, fails to disclose, teach or suggest  wherein the spatial period is in the range of 0.5 to 10 meters.  
However, Makrides-Saravanos teaches wherein the spatial period is in the range of 0.5 to 10 meters ([0010] line 9: interior space of the slack storage module can be adapted to store to about 70 inches of first fiber optic cable, alternatively, [0045] line 1 describes the base 34 may be any size)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify using Makrides-Saravanos based on the rationale as discussed in claim 8 above, thereby omitted for brevity.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee Chang Woo (KR 20140133286, hereinafter referred to as “Woo”), in view of Morrill (US 20160107312, hereinafter referred to as “Morrill”), and in further view of Ponamgi (US 20160140259, hereinafter referred to as “Ponamgi”), and in further view of Gelfman (US 5551545, hereinafter referred to as “Gelfman”), and in further view of Pedut (US 20150331200, hereinafter referred to as “Pedut”), and in further view of Kewitsch WO 2016099831, hereinafter referred to as “Kewitsch”), and in further view of Xu (CN 103427371, hereinafter referred to as “Xu”), and in further view of Makrides-Saravanos (US 20100329621, hereinafter referred to as “Makrides-Saravanos”), and in further view of Legrand PW cable tray systems catalog, (hereinafter referred to as “Legrand”). 
Regarding claim 9, Woo, Morrill, Ponamgi, and Pedut, Xu, Gelfman, Kewitsch, Xu and Makrides-Saravanos, singularly or in combination, fails to disclose, teach or suggest  wherein the tray 5system is sized to support in excess of 1,000 fiber optic interconnects.  
However, Legrand teaches wherein the tray 5system is sized to support in excess of 1,000 fiber optic interconnects (Typical cable trays can be 6 inch to 36 inch in width (Legrand PW cable tray systems catalog 06/23/2016, page 3), thus can be sized to support about 1000 fiber optic interconnects).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the claimed invention using Legrand based on the rationale that Legrand contains commercial information on cable trays and fiber optic cables, therefore, it seems sufficient logical to consult readily available commercial information from Legrand when building together a fiber optic cable installation robot system including cable trays and fiber optic cables.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee Chang Woo (KR 20140133286, hereinafter referred to as “Woo”), in view of Morrill (US 20160107312, hereinafter referred to as “Morrill”), and in further view of Ponamgi (US 20160140259, hereinafter referred to as “Ponamgi”), and in further view of Gelfman (US 5551545, hereinafter referred to as “Gelfman”), and in further view of Pedut (US 20150331200, hereinafter referred to as “Pedut”), and in further view of Kewitsch WO 2016099831, hereinafter referred to as “Kewitsch”), and in further view of Xu (CN 103427371, hereinafter referred to as “Xu”), and in further view of Makrides-Saravanos (US 20100329621, hereinafter referred to as “Makrides-Saravanos”), and in further view of FibreFab Fibre Optic Cable Catalogue, hereinafter referred to as “FibreFab”), and in further view of Legrand PW cable tray systems catalog, hereinafter referred to as “Legrand”), and in further view of Gao Zhuo CN 203786352, hereinafter referred to as “Gao Zhuo”). 
Regarding claim 10, Woo, Morrill, Ponamgi, and Pedut, Xu, Gelfman, Kewitsch,  Xu and Makrides-Saravanos, singularly or in combination, fails to disclose, teach or suggest wherein interconnects are 0.5 to 1.6 mm in diameter and each interconnect is comprised of 1 to 24 individual optical fibers.  
However, Gao Zhuo and FibreFab, in combination teach wherein interconnects are 0.5 to 1.6 mm in diameter and each interconnect is comprised of 1 to 24 individual optical fibers (Gao Zhuo: English translation copy at page 2, lines 35: diameter of optical cable 2 is about 0.7 mm to 0.9 mm; FibreFab in page 30, A-DQ(ZM) (SR) 2Y24 has 24 fibers). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the inventions using FibreFab based on the rationale that FibreFab contains commercial information on fiber optic cables, therefore, it seems sufficient logical to consult readily available commercial information from FibreFab when building together a fiber optic cable installation robot system including cable trays and fiber optic cables. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Woo, Morrill, Ponamgi, and Pedut, Xu, Gelfman, Kewitsch,  Xu and Makrides-Saravanos and Gao Zhou and to modify using Gao Zhou based on the rationale that none of Woo, Morrill, Ponamgi, Gelfman, Pedut provides sufficient dimensional information for the patch cords and connectors. On the other hand, Gao Zhou being analogous art relating to optical fiber patch cord, specifically teaches of various useful diameter information for optical cables and describes information on corresponding connectors. 

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrill (US 20160107312, hereinafter referred to as “Morrill”), in further view of Gelfman (US 5551545, hereinafter referred to as “Gelfman”), and in further view of Pedut (US 20150331200, hereinafter referred to as “Pedut”), and in further view of Kewitsch WO 2016099831, hereinafter referred to as “Kewitsch”), and in further view of Makrides-Saravanos (US 20100329621, hereinafter referred to as “Makrides-Saravanos”).
Regarding claim 12, Morrill discloses a compact cable laying robot system for use in data 15centers ([0070] lines 1-12, [0081] lines 16-17: transmission medium include fiber optics, including the wires, Fig. 2, hardware management robot 320, equipment racks 210a, 210b, … 210n, automated data center 200) comprising: a motorized drive system to propel the cable laying robot along an overhead track and cable tray system ([0055] lines 7-11: drive motor travel along track 405; [0062] line 3: other drive mechanism);  a wireless communication element (Morrill: [0075] lines 1-8 wireless communication device);  
However, Morrill fails to disclose a replaceable fiber optic cable cartridge containing a predetermined 20length of fiber optic cable having first and second ends with connectors at either end; a motorized fiber optic reel holder on which the fiber optic cable cartridge resides; and a programmable, reciprocating, motorized fiber payout system to lay the 25cable within a cable tray along a deterministic, oscillatory path; 
However, Pedut, Gelfman, and Kewitsch, in combination, teach a replaceable fiber optic cable cartridge containing a predetermined 20length of fiber optic cable having first and second ends with connectors at either end (Pedut: Figure 1E, patch cord 80, connectors 160 at two ends of patch cord 80; patch panels 70 has several receiving ports; Gelfman: Fig. 1 cable deployment system 1 with a cable reel 22 (cartridge); Kewitsch: Fig. 11A and 12, [para 58] take-up cable cassette reel 41 adapted to load output fiber 52); a motorized fiber optic reel holder on which the fiber optic cable cartridge resides (Kewitsch: [para 62] line 9: the take-up reel 41 is said to be rotated to feed out or take up fiber, implying that 41 is motorized, Fig. 11B, reels 41 are mounted a tray 47); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pedut, Gelfman, and Kewitsch based on rationales as previously discussed for claim 7 above, thereby omitted herein for brevity.   
However, Morrill, Pedut, Gelfman, and Kewitsch, in any combination, fails to disclose a programmable, reciprocating, motorized fiber payout system to lay the 25cable within a cable tray along a deterministic, oscillatory path.   
However, Makrides-Saravanos and Gelfman, in combination teach the following: and a programmable, reciprocating, motorized fiber payout system to lay the 25cable within a cable tray along a deterministic, oscillatory path (Gelfman: Fig. 7, reciprocating flaker assembly 66; Makrides-Saravanos; Figs 1 and 4A, 4B, fiber optic cable 12 is arranged and laid in a sinusoidal or serpentine or oscillatory pattern in a (tray-like) slack storage module 10. Meanwhile, alternatively, “to lay the 25cable within a cable tray along a deterministic, oscillatory path” can be interpreted as being an intended use feature, where typically no patentable distinction is made by an intended use or result unless some structural difference is imposed by the use or result on the structure recited in the claim, or some manipulative difference is imposed by the use or result on the action recited in the claim). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify using Makrides-Saravanos based on the rationale as discussed in Makrides-Saravanos in [0007] that the serpentine or sinusoidal pattern/configuration of the stored cable help to effectively manage the slack of fiber optic cables in the data center, so as to facilitate future interconnection cable length changes. 
Regarding claim 13,  Morrill disclose further including: a battery storage element to power the drive system, payout system and communication element; and a battery charging and docking system, integral with the overhead track 5and cable tray system constructed and adapted to charge the cable laying robot ( [0056] last 6 lines: discrete power system including battery system) and monitoring health status of said robot during periods in between installation of said predetermined length of fiber optic cable (Morrill: [0058] lines 6-10: scan other health and performance metrics). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Morrill (US 20160107312, hereinafter referred to as “Morrill”), in further view of Gelfman (US 5551545, hereinafter referred to as “Gelfman”), and in further view of Pedut (US 20150331200, hereinafter referred to as “Pedut”), and in further view of Kewitsch WO 2016099831, hereinafter referred to as “Kewitsch”), and in further view of Makrides-Saravanos (US 20100329621, hereinafter referred to as “Makrides-Saravanos”), and in further view of Pierre FR 2653946A1, hereinafter referred to as “Pierre”).

Regarding claim 14, Morrill, Pedut, Gelfman, and Kewitsch, Makrides-Saravanos and Gelfman, in any combination, fails to disclose, teach or suggest wherein the 10fiber optic cable cartridge can retain as much as 100 meters of cable.   

However, Pierre teaches wherein the 10fiber optic cable cartridge can retain as much as 100 meters of cable (English translation copy at page 2, lines 1-2: fiber optic cable reel has length of around 2400 meters, or a second length of 1200 meters of reel cable, “as much as” is interpreted as being at least a portion of the cable length is equal to 100 meters).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of Morrill, Pedut, Gelfman, and Kewitsch, Makrides-Saravanos and Gelfman to further modify using Pierre based on the rationale that the method of unwinding and installation of fiber optic cable taught by Pierre has many advantages as described in english translation copy page 2, lines 4-34 thereof, so as to avoid potential damage to cables during unwinding caused by tangling of cables or excessive bending radii of cable to induce stresses. Thus, it appears logical for person skilled in the art to be motivated to consult information from Pierre to improve upon cable winding/unwinding operation during cable installation.

Claim 15  is rejected under 35 U.S.C. 103 as being unpatentable over Morrill (US 20160107312, hereinafter referred to as “Morrill”), in further view of Gelfman (US 5551545, hereinafter referred to as “Gelfman”), and in further view of Pedut (US 20150331200, hereinafter referred to as “Pedut”), and in further view of Kewitsch WO 2016099831, hereinafter referred to as “Kewitsch”), and in further view of Makrides-Saravanos (US 20100329621, hereinafter referred to as “Makrides-Saravanos”), and in further view of Gao Zhuo (CN 203786352, hereinafter referred to as “Gao Zhou”) and in further view of FibreFab Fibre Optic Cable Catalogue, hereinafter referred to as “FibreFab”).
Regarding claim 15, Morrill, Pedut, Gelfman, Kewitsch, Gelfman, and Makrides-Saravanos, singularly or in any combination, fail to disclose, teach or suggest wherein the fiber optic cable has an outer diameter of 0.5 to 1.6 mm and each cable may be comprised of 1 to 24 individual and independent optical fibers.  
However, Gao Zhuo and FibreFab combined teach wherein the fiber optic cable has an outer diameter of 0.5 to 1.6 mm and each cable may be comprised of 1 to 24 individual and independent optical fibers (English translation copy at page 2, lines 35: diameter of optical cable 2 is about 0.7 mm to 0.9 mm; (FibreFab in page 30, A-DQ(ZM) (SR) 2Y24 has 24 fibers). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the claimed invention using Gao Zhou based on the rationale that none of Morrill, Gelfman, Pedut, Kewitsch, and Makrides-Saravanos provides sufficient dimensional information for the patch cords and connectors. On the other hand, Gao Zhou being analogous art relating to optical fiber patch cord, specifically teaches of various useful diameter information for optical cables and describes information on corresponding connectors. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the claimed invention using FibreFab based on the rationale that FibreFab contains commercial information on fiber optic cables, therefore, it seems sufficient logical to consult readily available commercial information from FibreFab when building together a fiber optic cable installation robot system.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Morrill (US 20160107312, hereinafter referred to as “Morrill”), in further view of Gelfman (US 5551545, hereinafter referred to as “Gelfman”), and in further view of Pedut (US 20150331200, hereinafter referred to as “Pedut”), and in further view of Kewitsch WO 2016099831, hereinafter referred to as “Kewitsch”), and in further view of Makrides-Saravanos (US 20100329621, hereinafter referred to as “Makrides-Saravanos”), and in further view of Park (KR 2015087043, hereinafter referred to as “Park”). 

Regarding claim 16, Morrill, Pedut, Gelfman, Kewitsch, Gelfman, and Makrides-Saravanos, singularly or in any combination, fail to disclose, teach or suggest further including an integrated RFID or barcode reader to readout an RFID tag whose data includes the length of cable on said cable cartridge.  

However, Park teaches further including an integrated RFID or barcode reader to readout an RFID tag whose data includes the length of cable on said cable cartridge (Figs 1 and 3, cable length calculation unit 122, RFID detection unit 20, cable installation length, electronic /RFID tag 30; English translation copy at page 2, last 3 lines).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the claimed invention using Park based on the rationale that Park teaches of features for avoiding cable twisting, as it is well known that cable twisting lead to damage of cables.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Morrill (US 20160107312, hereinafter referred to as “Morrill”), in further view of Gelfman (US 5551545, hereinafter referred to as “Gelfman”), and in further view of Pedut (US 20150331200, hereinafter referred to as “Pedut”), and in further view of Kewitsch WO 2016099831, hereinafter referred to as “Kewitsch”), and in further view of Makrides-Saravanos (US 20100329621, hereinafter referred to as “Makrides-Saravanos”), and in further view of Ponamgi (US 20160140259, hereinafter referred to as “Ponamgi”), and in further view of Legrand PW cable tray systems catalog 06/23/2016, (hereinafter referred to as “Legrand”).

Regarding claim 17, Morrill, Gelfman, Kewitsch, Gelfman, and Makrides-Saravanos, singularly or in any combination, fail to disclose, teach or suggest 20further including a mechanism constructed and adapted to redirect said connector out of the cable tray to be routed to a mating receptacle on a network element within an equipment bay.  

However, Pedut, Ponamgi and Legrand, in combination, teach further including a mechanism constructed and adapted to redirect said connector out of the cable tray to be routed to a mating receptacle on a network element within an equipment bay (Pedut: Figure 1E, adapter 150 (mechanism) adapted to redirect connector (160) to be routed to mating receptacle of patch panel 20 (network element); Ponamgi describes cable trays in [0022] and [0034] cable trays T; Legrand PW cable tray systems catalog 06/23/2016 shows commercial cable trays).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the claimed invention using Pedut, Ponamgi and Legrand based on rationales as discussed in claim 7 above, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inventions of Woo, Morrill, Ponamgi, Gelfman, using Legrand based on the rationale that Legrand contains commercial information on cable trays, therefore, it seems sufficiently logical to consult readily available commercial information from Legrand when building together a
fiber optic cable installation robot system including cable trays.




Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cooke (AU2010262903A1, hereinafter referred to as “Cooke”) in view of Morrill (US 20160107312, hereinafter referred to as “Morrill”), and in further view of Ponamgi (US 20160140259, hereinafter referred to as “Ponamgi”), in further view of Makrides-Saravanos (US 20100329621, hereinafter referred to as “Makrides-Saravanos”), in further view of Xu (CN 103427371, hereinafter referred to as “Xu”), in further view of Kewitsch WO 2016099831, hereinafter referred to as “Kewitsch”).
Regarding claim 18, Cooke teaches an elevated cable tray network installed above and substantially parallel to an array of equipment bays of a computing center and able to support connections between any two devices in the center (Fig. 27 cable tray 344, fiber optic cables 340, 342, Fig. 28, elevated cable tray network, data storage facility 430, equipment rack 426),  
However, Cooke fails to disclose comprised of: 5a multiplicity of straight, interlocking cable tray segments with integral track; a multiplicity of interlocking intersection cable tray segments, each segment containing an actuable switch track;
However, Morrill and Ponamgi, in combination, teach comprised of: 5a multiplicity of straight, interlocking cable tray segments with integral track (Morrill: Fig. 2, track 225; [0090] last 5 lines: tracks include grooves in ceiling, guided path, and [0088]; tracks may be secured to ceiling in [0039]; Ponamgi describes cable trays in [0022] and [0034] cable trays T); a multiplicity of interlocking intersection cable tray segments, each segment containing an actuable switch track (Morrill: [0043] line 23: track may be tree-branch structures; [0012] lines 7-10: track junctions joining a main segment to second segment of track);  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Cooke and Morrill and to modify Cooke by Morrill based on the following rationales: (a) Cooke does not describe a robotic cable installation system for cable tray, whereas, Morrill describes the usage environment of data center and server farm using various automation/robotic systems in significant details, (b) because Morrill provides large number of information on many aspects designed for the total solution of server farm equipment or data center automation, including wireless communication (see [0075]), hardware inventory management using RFID tags (see [0064]), cable connection automation (see [0070], thus  it makes sense one of ordinary skill in the art would seek out such information from Morrill when working in a data center environment, and (c) Figs 7A and 7B of Morrill illustrate detailed step by step method for automated management of a data center using robot and controller, on the other hand, Cooke lacks such information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Cooke, Morrill and Ponamgi, and to modify using Ponamgi based on the rationales that Ponamgi expressly teaches of optimization algorithms to simplify cable routing and calculating and optimizing cable length in [0028]-[0029], which are very important to save money, since HPC cables are often priced based on length, thus reducing lengths thereof lowers overall system cost, and Ponamgi in [0034] to [0085] explains in significant details regarding the operation of the CAP tool 220. However, Cooke, Morrill and Ponamgi, singularly or in combination, fail to disclose, teach or suggest one or more mobile dispensers of fiber optic cables disposed along the cable tray network;  
However, Makrides-Saravanos teach one or more mobile dispensers of fiber optic cables disposed along the cable tray network (Figs 1 and 4A, 4B, fiber optic cable 12 is arranged and laid in a sinusoidal or serpentine pattern in a (mobile) slack storage module 10, adjacent loops of the sinusoidal  pattern of the cable 12 has repeating amplitude and period; [0045] lines 7-9: slack storage module 10 (mobile dispenser) can be installed in a fiber optical cable tray); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify combined invention of Cooke, Morrill and Ponamgi, using Makrides-Saravanos based on the rationale as discussed in Makrides-Saravanos in [0007] that the serpentine or sinusoidal pattern/configuration of the stored cable help to effectively manage the slack of fiber optic cables in the data center, so as to facilitate future interconnection cable length changes.  
Furthermore, Cooke, Morrill, Ponamgi, and Makrides-Saravanos singularly or in combination, fail to disclose, teach or suggest and a controller in communication with the one or more mobile dispensers and the actuablel switch track, said controller constructed and adapted to compute the shortest physical path between any two devices in said computing center, and further including an algorithm constructed and adapted to compute a spatial period of oscillation of the cable that distributes any slack cable length substantially uniformly along said cable tray network. 
However, Morrill, Xu and Kewitsch, in combination, teach and 10a controller in communication with the one or more mobile dispensers and the actuable switch track (Morrill: Fig. 1, hardware management controller 105; Fig. 6, application program 635 in working memory 625; [0080] and [0076]), said controller constructed and adapted to compute the shortest physical path between any two devices in said computing center (Xu: abstract: cable routing optimization using Dijkstra algorithm to obtain the shortest path), and further including an algorithm constructed and adapted to compute a spatial period of 15oscillation of the cable that distributes any slack cable length substantially uniformly along said cable tray network (Kewitsch: Figs 11A and 12, the interconnect / fibers 54 excess length is accommodated and distributed along length of fiber tray assembly 106 in a serpentine manner (with a spatial period of path). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify combined invention of Cooke, Morrill, Ponamgi, and Makrides-Saravanos using Xu and Kewitsch based on the rationales that were previously discussed for claim 7, thereby omitted herein for brevity. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cooke (AU2010262903A1, hereinafter referred to as “Cooke”) in view of Morrill (US 20160107312, hereinafter referred to as “Morrill”), and in further view of Ponamgi (US 20160140259, hereinafter referred to as “Ponamgi”), in further view of Makrides-Saravanos (US 20100329621, hereinafter referred to as “Makrides-Saravanos”), in further view of Xu (CN 103427371, hereinafter referred to as “Xu”), in further view of Kewitsch WO 2016099831, hereinafter referred to as “Kewitsch”), and in further view of in further view of Gelfman (US 5551545, hereinafter referred to as “Gelfman”).
Regarding claim 19, Cooke, Morrill, Ponamgi, and Xu fails to disclose, teach or suggest further including a fiber optic cable on a dispensing cassette that is installable 20and changeable within said mobile dispenser.   However, Kewitsch, Gelfman and Makrides-Saravanos together in combination teach further including a fiber optic cable on a dispensing cassette that is installable 20and changeable within said mobile dispenser (Kewitsch [para 58] take-up cable cassette reel 41 adapted to load output fiber 52; Fig. 1A, robotic fiber optic cross-connect system (Gelfman: Fig. 1 cable deployment system 1 with a cable reel 22 (spool) and cable 24 wounded thereto, col. 1, lines 5-10 fiber optic cable; Makrides-Saravanos;  [0045] lines 7-9: slack storage module 10 (mobile dispenser) can be installed in a fiber optical cable tray). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify using Gelfman based on the following rationales: (a) because fiber optic cables typically are available and used in very high length quantity, thus the ability to manage such long cables without being tangled (see col. 1, lines 13-25 of Gelfman), and to have wounded up cable be configured and managed in a cable storage reel under proper tension using sensors, while realizing benefits as taught expressly in col. 14, lines 34-64 in Gelfman are obvious motivations and suggestions, (b) referring to col. 10, lines 61-67 of Gelfman, the flaker assembly 66 allows the cable to be wound on the cable reel 22 in a “level wind” fashion and in proper alignment by moving back and forth across width W of cable reel 22. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cooke (AU2010262903A1, hereinafter referred to as “Cooke”) in view of Morrill (US 20160107312, hereinafter referred to as “Morrill”), and in further view of Ponamgi (US 20160140259, hereinafter referred to as “Ponamgi”), in further view of Makrides-Saravanos (US 20100329621, hereinafter referred to as “Makrides-Saravanos”), in further view of Xu (CN 103427371, hereinafter referred to as “Xu”), in further view of Kewitsch WO 2016099831, hereinafter referred to as “Kewitsch”), and in further view of of Gelfman (US 5551545, hereinafter referred to as “Gelfman”), and in further view of FibreFab Fibre Optic Cable Catalogue, hereinafter referred to as “FibreFab”),

Regarding claim 20, Cooke, Morrill, Ponamgi, Xu, Gelfman Kewitsch and Makrides-Saravanos fails to disclose, teach or suggest wherein the fiber optic cable includes one to twenty-four single-mode and/or multi-mode optical fiber strands.
However, FibreFab teach wherein the fiber optic cable includes one to twenty-four single-mode and/or multi-mode optical fiber strands (FibreFab in page 30, A-DQ(ZM) (SR) 2Y24 has 24 fibers). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the claimed invention using FibreFab based on the rationale that FibreFab contains commercial information on fiber optic cables, therefore, it seems sufficient logical to consult readily available commercial information from FibreFab when building together a fiber optic cable installation robot system including fiber optic cables.

Allowable Subject Matter
Claim(s) 1-6 and 23 allowed. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:   Cited prior art fails to disclose teach or suggest at least “individually dispensing a pre-spooled fiber optical cable along a transverse oscillatory path determined by said cable deployment algorithm in the bottom cable receiving section, wherein said path has a programmable spatial period determined by said cable deployment algorithm” in amended claim 1.  Meanwhile, dependent claims 2-6 and 23 are allowable by virtue of dependency upon independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kewitsch US 8068715B1 discloses a serpentine snake like transverse oscillatory path in Fig. 15.   Pack US 7331436 discloses a cable handling system mounted to a mobile robot for dispensing cable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271. The examiner can normally be reached Monday-Friday, 8:00am MT--5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DING Y TAN/Examiner, Art Unit 3632  

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632